Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

3.  Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.  Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonanno et al (US 2015/0268957, herein Bonanno).

Regarding claim 1, Bonanno teaches circuitry comprising:
a prediction register having one or more entries each storing prediction data (Figs 2 & 4, [0025], BTB and entries 400);
5prediction circuitry configured to map a value of the stored prediction data to a prediction of whether or not a branch represented by a given branch instruction is predicted to be taken, according to a data mapping ([0025], branch direction predicted based on state of bi-modal BHT predictor 406); and
control circuitry configured to selectively vary the data mapping between the prediction and the value of the stored prediction data ([0026-0027], thread sharing mask & context tag 412, 414 determines if entries are used for predictions & [0030], [0032], [0034], thread state entries vary with updates based on branch instruction execution).

Regarding claim 2, Bonanno teaches circuitry according to claim 1, in which the control circuitry is responsive to a trigger event to vary the data mapping between the prediction and the value of the stored prediction data ([0030], [0032], [0034], thread state updated based on prediction events).

Regarding claim 3, Bonanno teaches circuitry according to claim 2, in which the trigger event comprises an event selected from the list consisting of:
receipt of an interrupt by a processing element associated with the circuitry;
a change of state of a hardware control signal;

20execution of a predetermined program instruction by the processing element associated with the circuitry ([0030], [0032], [0034], bad branch presence prediction, bad branch type prediction, or mispredictions update thread state entries).

Regarding claim 4, Bonanno teaches circuitry according to claim 1, in which:
the prediction circuitry is configured to apply the data mapping in dependence upon a key value, and the control circuitry is configured to change the key value ([0026-0027], thread context tag 414 as key value, & [0030], [0032], [0034], thread state entries change based on branch instruction execution).

Regarding claim 5, Bonanno teaches circuitry according to claim 4, comprising a processing element, in which the control circuitry is configured to use a key value dependent upon at least a current processing context of the processing element ([0026], context tag 414).

Regarding claim 6, Bonanno teaches circuitry according to claim 5, in which the control circuitry is configured to use a key value dependent upon at least a memory page of program code containing the given branch instruction ([0026], thread based context tag may utilize memory address).

Regarding claim 7, Bonanno teaches circuitry according to claim 6, comprising a region table to store a plurality of entries, each entry defining an association between at least a memory page, a memory page identifier, a process context identifier and the key value ([0026], tag information based on hash of process id and translation table address).

Regarding claim 8, Bonanno teaches circuitry according to claim 7, in which the control circuitry is configured to generate a key value for use with a given memory page in a given processor context in response to initiation of allocation of an entry in the region table to the given memory page in the given processor context ([0032], initialization of BTB entries including context tag).

Regarding claim 9, Bonanno teaches circuitry according to claim 4, in which the data mapping comprises an encryption function defined at least in part by the key value ([0026], hash of thread id for context tag).

Regarding claim 10, Bonanno teaches circuitry according to claim 1, in which the prediction circuitry is configured to modify the stored prediction data in dependence upon a resolution of whether the branch represented by the given branch is taken or not ([0032]).

Regarding claim 11, Bonanno teaches circuitry according to claim 10, in which the prediction register comprises two or more entries storing respective prediction data ([0025], BTB entries) and the prediction circuitry is configured to select a respective prediction register entry for the given branch instruction ([0027]).

Regarding claim 12, Bonanno teaches circuitry according to claim 11, in which each prediction register comprises a plurality of prediction data values, and the prediction circuitry is configured to select one of the prediction data values for use as the prediction data for the given branch instruction according to a permutation of most recent resolution of whether the branch represented by the given branch instruction is taken or not (Fig 4, [0025] & [0003], [0035], use of pattern history table in addition to BTB/BHT).

Claim 13 refers to an alternative circuitry embodiment of the circuitry embodiment of claim 1.  The rejection for claim 1 is thus applicable to claim 13.

Claim 14 refers to a method embodiment of the circuitry embodiment of claim 1.  The rejection for claim 1 is thus applicable to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Navada (US 2017/0322810) discloses a branch prediction unit using context based data to modify intermediate predictions.
Grocutt et al (US 2019/0166158), commonly assigned, discloses the use of key values to encrypt branch prediction data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182